DETAILED ACTION
Response to communication filed 11/8/21
EXAMINER’S AMENDMENT
The application has been amended as follows: 
In claim 16, line 17 “configured to:” has been DELETED
Authorization for this examiner’s amendment was given in an interview with Steven Warner on 2/17/22.

Response to Arguments
Applicant’s arguments, see pages 14-21, filed 11/8/21, with respect to amended claims 1-4 and 6 have been fully considered and are persuasive.  The rejection of claims 1-4 and 6 has accordingly been withdrawn. 

Allowable Subject Matter
Claims 1-4, 6 and 8-21 are allowed.
The following is an examiner’s statement of reasons for allowance with respect to claims 16-21: The prior art of record does not disclose or suggest the claimed document conveying unit comprising a second reading sensor configured to read a lower surface of the document conveyed by a conveying unit to convey the document stacked on a stacking tray; an image reading unit comprising: a platen on which a document is to be placed and a first reading sensor reading a surface of the document facing the platen and capable of reading the document conveyed by the conveying unit and is capable of reading an upper surface of the document stacked on the stacking tray; and a controller 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S WONG whose telephone number is (571)272-8457. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay Jr. can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JOSEPH S WONG/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        


JSW